Order denying motion to dismiss reversed, with ten dollars costs and disbursements, and motion granted. Order of consolidation reversed, with ten dollars costs, and motion denied. Memorandum. An action for a declaratory judgment calls for the exercise of discretion on the part of the court to determine whether or not it should be entertained. The facts alleged in the complaint and the purpose of the action as alleged in the demand for judgment, being primarily to forestall an action for unfair competition threatened by the defendants F. X. Baumert & Co., Inc., and The Borden Company, are insufficient to warrant the court in entertaining the action. All concur. (The order consolidates two actions involving the right to use the name of plaintiff.) Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.